  Case 3:17-cv-01311-SMY Document 96 Filed 01/22/21 Page 1 of 1 Page ID #598



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICKY PATTERSON,                               )
                                               )
                      Plaintiff,               )
                                               )
vs.                                            )   Case No. 3:17-cv-01311-SMY
                                               )
ARNOLD STEBER, KYLE HENTON,                    )
ELDON COOPER, and JEREMY                       )
GIVENS,                                        )
                                               )
                      Defendants.              )

                          JUDGMENT IN A CIVIL ACTION
       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to the Order entered on

November 19, 2019 (Doc. 77), reflecting settlement between the parties, this action is DISMISSED

with prejudice.

       DATED: January 22, 2021

                                    MARGARET M. ROBERTIE, CLERK OF COURT

                                                   By: s/ Tanya Kelley
                                                       Deputy Clerk



APPROVED: s/ Staci M. Yandle_________
          STACI M. YANDLE
          United States District Judge




                                          Page 1 of 1
